                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                              COLUMBUS DIVISION

JOSEPH STORY,                                 *

       Plaintiff,                             *

vs.                                           *
                                                               CASE NO. 4:19-MC-1 (CDL)
WILLIAM L. AMOS, III,                         *

       Defendant.                             *


                                      O R D E R

       Joseph     Story    obtained       a        judgment       in        the     amount    of

$251,266.68 against William L. Amos, III on October 12, 2018 in

the U.S. District Court for the Northern District of Florida.

He    registered    the    judgment    in         this    Court       on    April    3,    2019.

Story sought, and the Court issued, a summons of continuing

garnishment to Piedmont Payment Services, LLC.                             Piedmont Payment

Services    filed    monthly     answers          to     the    summons       and    deposited

funds in the Court’s registry.                    Those funds were disbursed to

Story.      The    180-day     time    period          for      the    first      summons     of

continuing      garnishment      ended,       and      the     Court       issued    a    second

summons of continuing garnishment on November 19, 2019.                                  ECF No.

23.    At   the    time,   the    total       amount           Story       claimed    due    was

$186,451.79.       Bass Aff. ¶ 3, ECF No. 22-1.

       Piedmont Payment Services filed its first answer to the

second summons of continuing garnishment on December 2, 2019,
stating    that   the   garnishment   withholding   amount   due   for   the

relevant time period was $3,271.97.           Answer (Dec. 2, 2019), ECF

No. 26.     There has been no traverse and no other claim to the

funds.     Story filed a motion for disbursement of funds (ECF No.

27).     There was no response to the motion, and the motion is

granted.     The Clerk shall disburse to Joseph Story $3,271.97,

plus any interest earned on that sum while it was held in the

Court’s registry.

       IT IS SO ORDERED, this 22nd day of January, 2020.

                                          S/Clay D. Land
                                          CLAY D. LAND
                                          CHIEF U.S. DISTRICT COURT JUDGE
                                          MIDDLE DISTRICT OF GEORGIA




                                      2
